Title: Francesco Favi to the American Commissioners, 26 April 1785
From: Favi, Francesco
To: American Commissioners


          
            Messieurs
            Paris ce 26 Avril 1785
          
          Le projet du Traité, que vous m’avéz fait l’honneur de m’adresser dans le mois de Decembre dernier, et que vous avéz proposé à Son Altesse Royale Msgr̃ L’Archiduc Grand Duc de Toscane mon Maitre etoit trop conformé à Ses principes pourqu’il ne fût pas agrée.
          Ce Prince après L’avoir pris en consideration est venu dans la determination d’y adherer, et c’est par son ordre, que j’ai L’honneur de vous comuniquer la traduction cy jointe. Il y a quelques additions, qui ne changent rien ala Substance dela convention, mais que les circonstances locales, et les reglements du pays, aux quels toutes Les nations sont soumises, rendent indispensables. Vous verrèz, Messieurs, que Les Sujèts des Etats unis del’Amerique seront traités dans tous Les cas à Livourne comme la nation la plus favorisée, et qu’ils jouiront par consequent de tous Les avantages, qui sont accordés aux autres Nous demandons Les mêmes conditions, et la même reciprocitè pour Les Toscane, ainsi la base de ce Traité ne sauroit etre fondée sur une egalité plus parfaite.
          J’ai L’honneur d’etre avec Le plus grand / respect / Messieurs / Votre trés humble, et trés / Obeissant Serviteur
          
            favi.
          
         
          TRANSLATION
          
            Sirs
            Paris, 26 April 1785
          
          The draft of the treaty that you did me the honor of sending to me last December, and which you have proposed to his royal highness the archduke, grand duke of Tuscany, my lord, was too similar to his principles for him not to agree.
          This prince, having taken it into consideration, has come to the decision to approve of it, and it is on his order that I have the honor of sending to you the attached translation. There are a few additions that change nothing of the substance of the agreement, but local circumstances and the regulations of the country, to which all nations are subject, render them indispensable. You will see, sirs, that the subjects of the United States of America will be treated in every case in Livorno just as the most favored nation, and that they will enjoy in consequence all the advantages that are granted to others. We ask for the same conditions, and the same reciprocity for Tuscany, so that the basis for the treaty is perfect equality.
          I have the honor of being with the greatest respect, sirs, your very humble and obedient servant
          
            favi.
          
        